Appeal from an award to the special fund under section 15 of the Workmen’s Compensation Law. Deceased was employed as a gas engine mechanic and had repaired the engine in a pleasure boat, about sixty feet long, in the yard of the employer, at Brooklyn, N. Y. He then took the boat for a trial run in the East river, and while thus operating it, the boat collided with the municipal-owned ferry boat Wyoming, and was sunk, and the employee was drowned. Award in favor of the Commissioner of Taxation and Finance reversed, and claim dismissed, with costs against the State Industrial Board, on the ground that deceased at the time of the accident resulting in his death was engaged in a maritime employment. (State Industrial Commission v. Nordenholt Corp., 259 U. S. 263; Knickerbocker Ice Co. v. Stewart, 253 id. 149; Southern Pacific Co. v. Jensen, 244 id. 205; Grant Smith-Porter Ship Co, v. Rohde, 257 id. 469.) Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.